Order entered August 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01599-CV

                             VICTOR MALDONADO, Appellant

                                               V.

                        SUMEER HOMES, INC., ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-01137-E

                                           ORDER
       We GRANT appellant’s August 5, 2013 unopposed second motion for an extension of

time to file a brief. Appellant shall file his brief on or before September 3, 2013. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE